DETAILED ACTION
Claims 1-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear as in line 6 recites the generating the log script based on the selection, but in claim 1 the log script appears to be already generated and used thus this in unclear if this is a modification to a log script or should be viewed as steps used for generating the log script and not further comprised operations.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear as in line 7 recites the generating the log script based on the selection, but in claim 1 the log script appears to be already generated and used thus this in unclear if this is a modification to a log script or should be viewed as steps used for generating the log script and not further comprised operations.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear as in line 5 recites the generating the second log script based on the selection, but in claim 9 the log script appears to be already generated and used thus this in unclear if this is a modification to a log script or should be viewed as steps used for generating the log script and not further comprised method steps.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a mental process writing information into a log.
The limitations of accessing a log script, selecting a subset of data variables from the log, writing the subset of data variables to a log file are one that under broadest reasonable interpretation covers performances of the limitation in the mind but for the recitation of additional elements to implement the idea on a computer and insignificant pre solution activity information.  That is other than the determining that the software application has reached a particular state, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the elements 
The judicial exception is not integrated into a practical application.  In particular the claim only recites additional elements to implement the idea on a computer and determining that the software application has reached a particular state.  The determining that the software application has reach a particular state is viewed as insignificant pre solution activity information as being provided to act as a trigger condition for stating the abstract idea tied to the log analysis and script information.  Accordingly this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea.  The claim is directed to an abstract idea.
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of elements to implement the idea on a computer and determining that the software application has reached a particular state amounts to no more that insignificant pre solution activity information.  Mere instruction to apply pre solution activity information cannot provide inventive concept.  The claim is not patent eligible.
Claims 2-8 are also rejected under similar rational wherein these dependent claims recited further mental process as identified above without additional elements which would integrate into the practical application.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a mental process generating a log.
The limitations of accessing determining a subset of variable types form a set of variable types base on log script, generating a log file based on the subset of data variable types, determining a second subset of data variable types based on second log script and generating a second log file based on the subset of data variable types are ones that under broadest reasonable interpretation covers performances of the limitation in the mind but for the recitation of additional elements to implement the idea on a computer and insignificant pre solution activity information.  That is other than the executing the software application on a hardware processor and receiving an indication for changing log data, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the executing the software application on a hardware processor and receiving an indication for changing log data, determining a subset of variable types from a set of variable types based on log script, in the context of this claim encompasses a used being able to mentally select a subset of variable types from set of variable type information provided.  Similarly the limitation of generating a first log file based on the based on the subset of variable type information is one that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of additional elements That is other than the executing the software application on a hardware processor and receiving an indication for changing log data, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the executing the software 
The judicial exception is not integrated into a practical application.  In particular the claim only recites additional elements to implement the idea on a computer environment and receiving an indication for changing log data.  The implementing the idea of a computer environment by executing the software application on one or more hardware processors is used to implement the above disclosed abstract idea on the hardware environment.  Accordingly this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea.  The receiving an indication for changing log data is viewed as insignificant solution activity as it acts as a specific trigger condition for being able to determine when to generate the second log script, subset of data variables, and log,  Accordingly this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea.  The claim is directed to an abstract idea.
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of implement the idea on a computer environment and receiving an indication for changing log data amounts to no more that linking the implementing the abstract idea on a computer environment without significantly more insignificant solution activity 
Claims 10-15 are also rejected under similar rational wherein these dependent claims recited further mental process as identified above without additional elements which would integrate into the practical application.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a mental process determining log information.
The limitations of generating values corresponding to a set of variables, accessing a log script, determining a subset of variables, retrieving values corresponding to the subset of variables and recording the subset of values in a log are ones that under broadest reasonable interpretation covers performances of the limitation in the mind but for the recitation of additional elements to implement the idea on a computer and insignificant pre solution activity information.  That is other than the elements to implement the idea on a computer and receiving a request by an application running on the machine and determining a response for the request, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the elements to implement the idea on a computer and receiving a request by an application running on the machine and determining a response for the request, generating values corresponding to a set of variables, in the context of this claim encompasses a user being able to mentally determine variable values associated with an application variables.  Similarly the limitation of accessing a log script is one that 
The judicial exception is not integrated into a practical application.  In particular the claim only recites additional elements to implement the idea on a computer environment and implement the idea on a computer and receiving a request by an application running on the machine and determining a response for the request.  The receiving a request by an application running on the machine is used to implement the above disclosed abstract idea on the machine environment.   Accordingly this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea.  The determining a response to the request is viewed as insignificant solution activity as it acts as a specific trigger condition for being able to determine when to start the information determining to be added into the log.  Accordingly this additional element does not integrate the abstract 
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of to implement the idea on a computer environment and implement the idea on a computer and receiving a request by an application running on the machine and determining a response for the request amounts to no more that linking the implementing the abstract idea on a computer environment without significantly more insignificant pre solution activity information.  Mere instruction to apply solution activity information cannot provide inventive concept.  The claim is not patent eligible.
Claims 17-20 are also rejected under similar rational wherein these dependent claims recited further mental process as identified above without additional elements which would integrate into the practical application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (Pub. No. US 2014/0310679 A1) and further in view of Adreon et al. (Pub. No. US 2009/0013047 A1).

As to claim 1, Bhattacharya discloses a system, comprising: a non-transitory memory (Bhattacharya [0092] lines 6-13 );
 and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising (Bhattacharya [0092] lines 6-13): 
in response to determining that the software application has reached the particular state within the workflow accessing a log script external to the software application (Bhattacharya [0005] lines 1-11, [0019] lines 4-8 and [0025] lines 1-5; which shows being able to access log scheme, viewed as type of log script as used to determine a subset of variable, from the memory thus viewed as external to the application, where it is seen specifically disclose below the specifics of determining that the software application has reached the particular state within the workflow performing an action thus together can be seen as showing  in response to determining that the 
selecting, from a set of data variables used or generated by the software application during the workflow, a subset of data variables based on the log script (Bhattacharya [0025] lines 1-7 and [0029] lines 1-10; which shows being able to determine based on the log schema the specific of a selection of data variable type, viewed as a subset of variable types viewed as being determined from the overall data variable types as using a true false method to determine selection, thus also selecting a subset of data variables); and
 writing the subset of data variables to a log file according to a format specified in the log script (Bhattacharya [0025] lines 1-7, [0029] lines 1-10 and [0070]-[0071] lines 1-5; which is able to show the generation of the log information based on the specified data variable type information in the application code thus viewed as generation of the log file based on the first subset of data information specified in the log schema, viewed as the type of limited variable information format specified in the log scheme).

Bhattacharya does not specifically disclose determining that a software application running on a device has reached a particular state within a workflow for processing a request.

However, Adreon discloses determining that a software application running on a device has reached a particular state within a workflow for processing a request (Adreon [0059] lines 1-7 and [0060] lines 1-6; which shows being able to determine where the workflow associated with an application has reached a particular/specific state of the application thus viewed as processing a type of workflow application request to reach that point).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Adreon showing determining workflow has reached a specific state, into the workflow logging system of Bhattacharya, for the purpose of increasing usability by making sure action is taken when a particular state is reached, as taught by Adreon [0060] lines 1-6.

As to claim 2, Bhattacharya does not specifically disclose however Adreon discloses wherein the particular state represents a completion progress of the workflow (Adreon [0059] lines 1-4 and [0081] lines 2-5; which shows that the states are a set of states for a workflow which can include the completed state).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Adreon showing determining workflow has reached a specific state, into the workflow logging system of Bhattacharya, for the purpose of increasing usability by making sure action is taken when a particular state is reached, as taught by Adreon [0060] lines 1-6.

As to claim 3, Bhattacharya discloses wherein the subset of data variables is written to the log file after the software application has produced the response which is able to show the generation of the log information based on the specified data variable type information in the application code thus viewed as generation of the log file based on the subset of data information, where it is seen specifically disclosed below producing a response to a request).

Bhattacharya does not specifically disclose wherein the software application is configured to produce a response based on the request.

However, Adreon discloses wherein the software application is configured to produce a response based on the request (Adreon [0059] lines 1-7 and [0060] lines 1-6; which shows responsive to reaching a specific state, viewed as tied to the request the application my perform action, send notification in response).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Adreon showing determining workflow has reached a specific state, into the workflow logging system of Bhattacharya, for the purpose of increasing usability by making sure action is taken when a particular state is reached, as taught by Adreon [0060] lines 1-6.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya and Adreon as applied to claim 1 above, and further in view of Kuo et al. (Pub. No. US 2021/0117056 A1).

As to claim 4, Bhattacharya discloses wherein the set of data variables corresponds to a set of data variable types (Bhattacharya [0025] lines 1-7 and [0029] lines 1-10; which shows being able to determine based on the log schema the specific of a selection of data variable type thus the data variables corresponds to variable types), 
wherein the operations further comprise: providing, on a user device, a user interface for configuring the log script (Bhattacharya [0056] lines 6-10; which shows a UI that developer can provided a selection of requirements for the log scheme input); 
receiving a selection of a subset of data variable types (Bhattacharya [0025] lines 1-7, [0029] lines 1-10 and [0056] lines 6-10; which shows a UI that developer can provided a selection of requirements for the log scheme input viewed as including its selection of set of variable types, where it is seen specifically disclose below the set of variable types in the UI); and 
generating the log script based on the selection (Bhattacharya [0025] lines 1-7, [0029] lines 1-10 and [0056] lines 1-10; which is able to show the generation of the log scheme/script information based on variable specified/selected information).

Bhattacharya as modified by Adreon does not specifically disclose presenting, on the user interface, the set of data variable types.

However, Kuo discloses presenting, on the user interface, the set of data variable types (Kuo [0023] lines 4-9; which shows being able to select from the user through the UI a selection of types of variables thus viewed as the types of variables being displayed for selection).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kuo showing the UI specifically including the set of variable type information for selection into the selection of variable type information of  Bhattacharya as modified by Adreon, for the purpose of increasing usability by being able to clearly provide to users a visual display for selecting/choosing/determining variable type information as taught by Kuo [0023] lines 1-9.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya and Adreon as applied to claim 1 above, and further in view of Pew (Patent No. US 6,757,776 B1).

As to claim 5, Bhattacharya disclose  in response to determining that the software application has reached the particular state within the workflow for processing the second request, accessing a second log script external to the software application (Bhattacharya [0005] lines 1-11, [0019] lines 4-8 and [0025] lines 1-5; which shows being able to access log scheme, viewed as type of log script as used to determine a subset of variable, from the memory thus viewed as external to the application, where it is seen specifically disclose below the specifics of determining that the software application has reached the particular state within the workflow performing an action thus of processing the second request);
selecting, from the set of data variables, a second subset of data variables based on the second log script (Bhattacharya [0025] lines 1-7 and [0029] lines 1-10; which shows being able to determine based on the log schema the specific of a selection of data variable type, viewed as a subset of variable types viewed as being determined from the overall data variable types as using a true false method to determine selection, thus also selecting a subset of data variables where it is not limited how many times this can be done, thus in light of specifically disclosed bellows teachings of the processing a second request can be viewed as the specifics of also generation a second subset of data variables based on the second log script); and 
writing the second subset of data variables to a second log file according to a second format specified in the second log script (Bhattacharya [0025] lines 1-7, [0029] lines 1-10 and [0070]-[0071] lines 1-5; which is able to show the generation of the log information based on the specified data variable type information in the application code thus viewed as generation of the log file based on the first subset of data information specified in the log schema, viewed as the type of limited variable information format specified in the log scheme where it is not limited how many times this can be done, thus in light of specifically disclosed bellows teachings of the processing a second request can be viewed as the specifics of also including the use of a second subset of data variables a second log file).



However, Pew discloses determining that the software application has reached the particular state within the workflow for processing a second request (Pew Col. 1 lines 36-40; which shows the specifics of being able to determine if reached a point associated with a second request, thus in light of above teachings showing determine where the workflow associated with an application has reached a particular/specific state of the application thus viewed as processing a type of workflow application request to reach that point can together be viewed as reaching a second request).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pew showing the determining that a second request has arrived, into the state determination of Bhattacharya as modified by Adreon, for the purpose of increasing usability by adding more specific state information with which it can determine where the workflow is, as taught by Per Col. 1 lines 36-40.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya and Adreon as applied to claim 1 above, and further in view of Hao et al. (Pub. No. US 2015/0118671 A1).

As to claim 6, Bhattacharya discloses obtaining a plurality of log files including the log file from running the software application for processing a plurality of requests (Bhattacharya [0029] lines 1-10, [0059]  lines 17-23 and [0070]-[0071] lines 1-5; which shows the generation of plurality of log files/output associated with the log rules and the application calls/request).

Bhattacharya as modified by Adreon does not specifically disclose  analyzing log data in the plurality of log files based on the format specified in the log script; generating a report indicating an issue with the software application based on the analyzing the log data.

However, Hao discloses analyzing log data in the plurality of log files based on the format specified in the log script (Hao [0008] lines 33-38; which shows the ability to analyze log file information according to elements defined in schema information thus viewed as including format specified); and 
generating a report indicating an issue with the software application based on the analyzing the log data (Hao [0008] lines 33-38 and [0025] lines 4-18; which shows the results of the log analysis generating a score/report that can reflect performance information thus can be viewed as indication of an issue).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hao showing analysis of log file information into the log generation of Bhattacharya as modified by Adreon, for the 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya and Adreon as applied to claim 1 above, and further in view of Kosche et al. (Patent No. US 8,762,951 B1) and Flyax (Pub. No. US 2018/0060149 A1)

As to claim 7, Bhattacharya disclose generating the log script based on the selecting the subset of data variable types (Bhattacharya [0025] lines 1-7, [0029] lines 1-10 and [0056] lines 6-10; which shows a UI that developer can provided a selection of requirements for the log scheme input viewed as including its selection of set of variable types thus once selected completing the log schema information and being fully generated).

Bhattacharya as modified by Adreon determining a trend based on responses generated by the software application in response to processing a plurality of requests.

However, Kosche discloses determining a trend based on responses generated by the software application in response to processing a plurality of requests (Kosche Col. 75 lines 19-24; which shows the ability to detect patterns in response to values associated with execution of the application, viewed as a type of response).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kosche determining patterns/trends in execution into the workflow system of for the purpose of increasing usability by being able to generate specific events in response to pattern detection in execution, as taught by Kosche Col. 75 lines 19-24.

Bhattacharya as modified by Adreon and Kosche does not specifically disclose while the software application is running, automatically selecting, from a set of data variable types associated with the software application, a subset of data variable types based on the trend.

However, Flyax discloses while the software application is running, automatically selecting, from a set of data variable types associated with the software application, a subset of data variable types based on the trend (Flyax [0017] lines 10-20; which shows the while program is executing causing the selection of variables with associated type, based on specific value information type of triggering event, where in light of information disclosed above can be viewed as a type of basic trend/pattern that can trigger an event/action and can also be seen as the specifics of the selection of variable type information can be seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Flyax showing the variable selection .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya and Adreon as applied to claim 1 above, and further in view of Gao et al. (Pub. No. US 2014/0040868 A1).

As to claim 8, Bhattacharya as modified by Adreon does not specifically disclose wherein the operations further comprise: modifying the log script while the software application is running, wherein the subset of data variables is selected based on the modified log script, wherein the log script is modified without re-deploying the software application.

However, Gao discloses modifying the log script while the software application is running, wherein the subset of data variables is selected based on the modified log script, wherein the log script is modified without re-deploying the software application (Gao [0033] lines 1-5; which shows modifying/changing the script so that it can continue to run without blocking contents thus viewed that it is already part of the executing/running application and since can continue to run viewed as done without specific redeployment, where it is seen specifically disclose above how the script information is used to select the subset of data variables thus modified script can be viewed as used the same). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gao, showing script modifications into the scripts of Bhattacharya as modified by Adreon for the purpose of increasing usability by being able to automatically repair/fix the script without blocking following actions, as taught by Gao [0033] lines 1-5

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (Pub. No. US 2014/0310679 A1) and further in view of Pavlov et al. (Pub. No. US 2014/0149576 A1).

As to claim 9, Bhattacharya discloses a method, comprising: executing, by one or more hardware processors, a software application for processing incoming requests (Bhattacharya [0004] lines 3-7, [0046] lines 1-3 and [0047] lines 6-11; which shows the execution an application that can be tied to process calls/request); 
determining, from a set of data variable types associated with the software application, a first subset of data variable types based on a first log script (Bhattacharya [0025] lines 1-7 and [0029] lines 1-10; which shows being able to determine based on the log schema the specific of a selection of data variable type, viewed as a subset of variable types viewed as being determined from the overall data variable types as using a true false method to determine selection); 
which is able to show the generation of the log information based on the specified data variable type information in the application code thus viewed as generation of the log file based on the first subset of data information);
in response to receiving the indication, determining, from the set of data variable types, a second subset of data variable types based on a second log script (Bhattacharya [0025] lines 1-7 and [0029] lines 1-10; which shows being able to determine based on the log schema the specific of a selection of data variable type, viewed as a subset of variable types viewed as being determined from the overall data variable types as using a true false method to determine selection, where it is specifically disclosed below the indication for changing the log data thus showing the changing of the log data and the current reference does limit for only generating one version thus viewed as based on the new/changed data and generate/identify a second subset of data variable types); and
generating a second log file based on second log data used or generated by the software application from processing a second request, wherein the second data corresponds to the second subset of data variable types (Bhattacharya [0025] lines 1-7, [0029] lines 1-10 and [0070]-[0071] lines 1-5; which is able to show the generation of the log information based on the specified data variable type information in the application code thus viewed as generation of the log file based on the first subset of data information where it is specifically disclosed below the indication for changing the log data thus showing the changing of the log data and the current reference does limit for only generating one version thus viewed as based on the new/changed data and generate/identify a second log file based on the new/change information).

Bhattacharya does not specifically disclose subsequent to generating the first log file and while the software application is running, receiving an indication for changing log data.

However, Pavlov discloses subsequent to generating the first log file and while the software application is running, receiving an indication for changing log data (Pavlov [0016] lines 7-12,  [0019] lines 1-8 and claim 3; which shows the ability to request change in log configuration including changing log levels, thus viewed as an request for indicating changing log data where the change can occur after initial occurrence of initial logs, thus viewed as new log where the request can occur while the application is running).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pavlov showing the changing log information into the log record system of Bhattacharya for the purpose of increasing usability by increasing the amount of relevant log data available for use in performing actions, as taught by Pavlol [0019] lines 1-11.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya and Pavlov as applied to claim 9 above, and further in view of Carranza et al. (Patent No. US 11,157,384 B2).

As to claim 10, Bhattacharya disclose generating the second log script based on the selecting (Bhattacharya [0025] lines 1-7, [0029] lines 1-10 and [0056] lines 1-10; which shows the generation of log schema script information based on specified variable information, viewed as a form of selection, viewed as including a second script seen above, where it is seen specifically disclosed below the details of the selecting can be seen specifically disclosed below).

Bhattacharya as modified by Pavlov does not specifically disclose analyzing the first log file; selecting, from the set of data variable types, the second subset of data variable types for logging based on the analyzing the first log file.

However, Carranza discloses analyzing the first log file; selecting, from the set of data variable types, the second subset of data variable types for logging based on the analyzing the first log file (Carranza Col. 10 lines 50-54 and claim 10; which shows being able analyze log information to determine specific variable type information thus viewed as showing a type of selection of variable types based on the log file analysis, where it is seen specifically disclosed above the specifics of the first and second information and the selection of the second subset).

.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya and Pavlov as applied to claim 9 above, and further in view of Hao et al. (Pub. No. US 2015/0118671 A1).

As to claim 11, Bhattacharya as modified by Pavlov does not specifically disclose analyzing the second log file; and determining a software defect associated with the software application based on the analyzing the second log file.

However, Hao discloses analyzing the second log file; and determining a software defect associated with the software application based on the analyzing the second log file (Hao [0008] lines 33-38 and [0025] lines 4-18; which shows the results of the log analysis generating a score/report that can reflect performance information thus can be viewed as indication of an issue, where it is seen specifically disclosed above the specifics of the second log file).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hao showing analysis of log file 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya and Pavlov as applied to claim 9 above, and further in view of Kanaya et al. (Pub. No. US 2019/0204792 A1).

As to claim 12, Bhattacharya discloses  in response to determining that the condition is satisfied, recording a first value corresponding to the first data variable in the second log file (Bhattacharya [0025] lines 1-7, [0029] lines 1-10 and [0070]-[0071] lines 1-5; which is able to show the generation of the log file thus the added/recording the variable information into the log based on specification, where it is seen specifically disclosed below the specifics of logging variable information by determining a condition is satisfied)

Bhattacharya as modified by Pavlov does not specifically disclose determining a condition associated with logging a first data variable of the second subset of data variables; determining whether the condition is satisfied while processing the second request.

which is able to set conditions for logging variable information and determining when the condition has been satisfied thus viewed as capable of being determined while processing a request and since which variables being monitored are not limited viewed as including variables that can be part of a subset of variables, seen in detail above, where it is seen specifically disclosed above the specifics of the second subset of data variables and the second request).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kanaya showing the specific variable logging conditions, into the logging of Bhattacharya as modified by Pavlov for the purpose of increase usability by providing more controls to the user for setting trigger conditions for when variable information should be logged, as taught by Kanaya [0132] lines 1-11.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya, Pavlov and Kanaya as applied to claim 12 above, and further in view of Flyax (Pub. No. US 2018/0060149 A1)

As to claim 13, Bhattacharya as modified by Pavlov and Kanaya does not specifically disclose wherein the determining whether the condition is satisfied 

However, Flyax discloses wherein the determining whether the condition is satisfied comprises determining whether a value corresponding to a second variable of the set of data variable is within a predetermined value range (Flyax [0017] lines 10-20; which shows the determination tied to selection that the variable is of a range of possible values thus viewed as being able to determine if condition is satisfied).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Flyax showing the variable selection while executing application into the variable selection of Bhattacharya as modified by Pavlov and Kanaya, for the purpose of increasing the usability by being able to ensure that the variable selection can also occur at different times/under different conditions as taught by Flyax [0019] lines 10-20.

Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya and Pavlov as applied to claim 9 above, and further in view of Rosenthal et al. (Pub. No. US 2017/0104756 A1).

As to claim 14, Bhattacharya discloses determining that a first data variable of the second subset of data variables is associated with a first type of data (Bhattacharya [0025] lines 1-7; which is able to determine the data type or each variable and determine if it is to be logged thus can determine if a first data variable is of a first type viewed as associated, where the specifics of the second subset of data variables can be seen specifically disclosed above).

Bhattacharya as modified by Pavlov does not specifically disclose modifying at least a first value corresponding to the first data variable before writing the first value to the second log file.

However, Rosenthal discloses modifying at least a first value corresponding to the first data variable before writing the first value to the second log file (Rosenthal [0032] lines 4-11; which shows the ability to redact/modify variable data value information dynamically as part of data flow thus viewed as being data flows to log to be written, where it is seen specifically disclosed above the specifics of the writing values to a log file and the specifics of the second log file information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Rosenthal showing the modifying variable values into the logging variable information of Bhattacharya as modified by Pavlov for the purpose of, increasing security by being able to encrypt specific variable information, as taught by Rosenthal [0032] lines 4-11.

As to claim 15, Bhattacharya as modified by Pavlov does not specifically disclose however Rosenthal disclose wherein the modifying comprises redacting at least which shows the ability for modification to include redaction of variable data value information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Rosenthal showing the modifying variable values into the logging variable information of Bhattacharya as modified by Pavlov for the purpose of, increasing security by being able to encrypt specific variable information, as taught by Rosenthal [0032] lines 4-11.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (Pub. No. US 2014/0310679 A1) and further in view of Marathe et al. (Pub. No. US 2018/0046374 A1).

As to claim 16, Bhattacharya discloses a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations comprising: receiving a request by an application running on the machine from a user device (Bhattacharya [0004] lines 3-7, [0046] lines 1-3, [0047] lines 6-11 and [0048] lines 1-4; which shows the ability to receive an application request/call form an application server/device);
generating, by the application, values corresponding to a set of variables while processing the request (Bhattacharya  [0031] lines 1-9, [0032] lines 4-8 [0046] lines 1-3, [0047] lines 6-11 and [0048] lines 4-12; which shows in response to the call/request being able to generate/determine the set of associated variables/values associated with the request),
determining, by the application, a response for the request (Bhattacharya [0047] lines 6-11 and [0048] lines 1-6; which shows in response to the api call/request being able to parse the request thus viewed as a response action to having received the request);
subsequent to transmitting the response to the user device, accessing a log script stored external to the application (Bhattacharya [0005] lines 1-11, [0019] lines 4-8, [0025] lines 1-5 and [0048] lines 1-6; which shows being able to access log scheme, viewed as type of log script, from the memory thus viewed as external to the application, where the script scheme is accessed after/subsequent to the response of parsing the received request/call);
determining, from the set of variables, a subset of variables for logging based on the log script (Bhattacharya [0025] lines 1-7 and [0029] lines 1-10; which shows being able to determine based on the log schema the specific of a selection of data variable type, viewed as a subset of variable types viewed as being determined from the overall data variable types as using a true false method to determine selection thus acting as a subset of variables for logging);
retrieving a subset of the values corresponding to the subset of variables (Bhattacharya  [0031] lines 1-9, [0032] lines 4-8 [0046] lines 1-3, [0047] lines 6-11, [0048] lines 4-12 and [0059] lines 8-15; which shows the process of using the log schema script information in generation of the log as the process being able to retrieved the specific subset of value information associated with the scheme)
which is able to show the generation of the log information based on the specified data variable type information in the application code thus viewed as generation of the log file based on the first subset of data information).

Bhattacharya does not specifically disclose wherein the generated values are stored in a non-persistent memory of the machine and retrieving the values from the non-persistent memory; and wherein the log file is stored in persistent data storage.

However, Marathe discloses wherein the values are stored in a non-persistent memory of the machine and retrieving values stored in the non-persistent memory (Marathe [0033] lines 1-6; which shows store buffers and caches and memory buffers are non-persistent thus in view of above disclosed information showing the detail of identifying information to be logging without being specifically stored till added to the log database ban be viewed as being in a type of memory store buffer thus in non-persistent storage);
wherein the log file is stored in persistent data storage (Marathe [0008] lines 4-10; which shows that the log is hosted/stored in persistent memory data/store).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Marathe showing specific storing conditions into the log information of Bhattacharya for the purpose of increasing 

As to claim 17. Bhattacharya discloses wherein the log script  is a first log script, and wherein the operations further comprise (Bhattacharya [0025] lines 1-7 and [0029] lines 1-10; which shows the log scheme script information can be defined by developer thus viewed as not limited to one version of the log script):
generating, by the application, second values corresponding to the set of variables while processing a second request (Bhattacharya [0029] lines 1-10, [0059] lines 8-15 and 17-23 and [0083] lines 7-10; which shows the generation of log information based on the associated variable information thus have the associated variable values thus with multiple request would generate multiple values);
accessing a second log script different from the first log script (Bhattacharya [0025] lines 1-7 and [0029] lines 1-10; which shows the ability to use/access the log script schema information where there is not one specific script as are defined by developer thus can be viewed as defined differently );
determining, from the set of variables, a second subset of variables for logging based on the second log script (Bhattacharya [0025] lines 1-7 and [0029] lines 1-10; which shows being able to determine based on the log schema the specific of a selection of data variable type, viewed as a subset of variable types viewed as being determined from the overall data variable types thus acting as a subset of variables where it is seen above the specifics of the second script);
which shows the generation of log information based on the associated variable information thus have the associated variable values where the logged variable values information is based on the selected subset of variable information seen in the script schema, where it is seen specifically disclose above the specifics of storing information in non-persistent storage); and
recording the subset of the second values in a log file stored in a persistent data storage (Bhattacharya [0025] lines 1-7, [0029] lines 1-10 and [0070]-[0071] lines 1-5; which is able to show the generation of the log information based on the specified data variable type information in the application code thus viewed as generation of the log file based on the subset of data information where as seen above can be viewed as a second values associated with second subset, where seen specifically disclosed above the specifics of a log being persistent data storage).

As to claim 18, Bhattacharya discloses wherein the determining the subset of variables for logging based on the log script comprises: determining a condition associated with logging a first variable based on the log script (Bhattacharya [0025] lines 1-7, [0029] lines 1-10; which shows the use of a Boolean variable type check to determine if a specific variable is to be logged that it part of the log script schema, thus viewed as a condition );
which shows evaluation of the Boolean condition check to determine if true viewed as satisfied); and
in response to determining that the condition is satisfied, including the first variable in the subset of variables (Bhattacharya [0025] lines 1-9; which shows if variable type information evaluates to true then those variables are logged thus viewed as included in the subset of variables that will be used with logging).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya and Marathe as applied to claim 18 above, and further in view of Flyax (Pub. No. US 2018/0060149 A1)

As to claim 19, Bhattacharya as modified by Marathe does not specifically disclose wherein the determining whether the condition is satisfied comprises determining whether a value corresponding to a second variable is within a particular value range.

However, Flyax discloses wherein the determining whether the condition is satisfied comprises determining whether a value corresponding to a second variable is within a particular value range (Flyax [0017] lines 10-20; which shows the determination tied to selection that the variable is of a range of possible values thus viewed as being able to determine if condition is satisfied).

.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya and Marathe as applied to claim 16 above, and further in view of Rosenthal et al. (Pub. No. US 2017/0104756 A1)

As to claim 20, Bhattacharya discloses determining that a first value corresponding to a first variable of the subset of variables comprises a first type of data (Bhattacharya [0025] lines 1-9; which shows is determination of variable information includes determining variable type information thus determining if the variable associated with value is of the type information);
recording the modified first value, and not the first value, in the log file (Bhattacharya [0036] lines 1-5 and [0059] lines 17-23; which shows the obfuscating log information and generating an obfuscated log thus a type of modification to log information, where it is seen specifically disclosed below the ability to redact variable information as part of the modification thus together would be viewed as a log with information redacted and not include the specific value redacted).



However, Rosenthal discloses in response to the determining that the first value comprises the first type of data, modifying the first value by redacting at least a portion of the first value (Rosenthal [0032] 4-11; which shows the ability for modification to include redaction of variable information thus viewed in response to determining the value information of the variable, thus viewed as a type of check on that value information to determine if it should be redacting, where in light of above disclosed information can be viewed as including determining variable type information ).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Rosenthal showing the modifying variable values into the logging variable information of Bhattacharya as modified by Pavlov for the purpose of, increasing security by being able to encrypt specific variable information, as taught by Rosenthal [0032] lines 4-11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193